ON PETITION FOR REHEARING
Before GEE and DAVIS, Circuit Judges, and SMITH1, District Judge.
PER CURIAM:
In its application for rehearing, Centennial Insurance Company argues that our reversal of the district court’s summary judgment in Centennial’s favor precludes it from raising additional defenses. To make it abundantly clear that this was not our intention, we amend footnote 4 in the opinion to read as follows:
Centennial may be able to require St. Paul to share these expenses as a co-insurer. The district court did not reach this issue, and we express no opinion on it or any other defense available to Centennial that was not presented to the district court.
The petition for rehearing is DENIED.